UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-36385 BIOLASE, INC. (Exact name of registrant as specified in its charter) Delaware 87-0442441 (State or other jurisdictionof incorporation or organization) (I.R.S. EmployerIdentification No.) 4 Cromwell Irvine, California 92618 (Address of principal executive offices, including zip code) (949) 361-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):Yes¨Nox The number of shares of the issuer’s common stock, $0.001 par value per share, outstanding, as of July 31, 2015, was 58,190,671 shares. BIOLASE, INC. INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited): 3 Consolidated Balance Sheets as of June 30, 2015 and December31,2014 3 Consolidated Statements of Operations and Comprehensive Loss for the three and six months ended June 30,2015 and June 30, 2014 4 Consolidated Statements of Cash Flows for the six months ended June 30,2015 and June30,2014 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PARTII OTHER INFORMATION Item 1. Legal Proceedings 33 Item1A. Risk Factors 33 Item6. Exhibits 34 Signatures 35 2 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIOLASE, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except per share data) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash equivalent — Accounts receivable, less allowance of $1,987 in 2015 and $1,711 in 2014 Inventory, net Prepaid expenses and other current assets Total current assets Property, plant, and equipment, net Intangible assets, net 79 Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Customer deposits 96 Deferred revenue, current portion Total current liabilities Deferred income taxes Deferred revenue, long-term — Capital lease obligation — Warranty accrual, long-term Other liabilities, long-term — Total liabilities Commitments, contingencies, and subsequent event (Notes 9 and 13) Stockholders' equity: Preferred stock, par value $0.001; 1,000 shares authorized, no shares issued and outstanding — — Common stock, par value $0.001; 100,000 shares authorized in 2015 and 2014, respectively; 58,188 and 58,115 shares issued and outstanding in 2015 and 2014, respectively 58 58 Additional paid-in-capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 BIOLASE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Products and services revenue $ License fees and royalty revenue 34 46 85 Net revenue Cost of revenue Gross profit Operating expenses: Sales and marketing General and administrative Engineering and development Excise tax 97 64 Legal settlement — — ) — Total operating expenses Loss from operations ) Gain (loss) on foreign currency transactions 1 ) ) ) Interest income (expense), net 23 ) 23 ) Non-operating income (loss), net 24 ) ) ) Loss before income tax provision ) Income tax provision 36 29 83 53 Net loss ) Other comprehensive (loss) income items: Foreign currency translation adjustment 33 (9 ) ) (8 ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Shares used in the calculation of net loss per share: Basic Diluted See accompanying notes to unaudited consolidated financial statements. 4 BIOLASE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Six Months Ended June 30, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash and cash equivalents used in operating activities: Depreciation and amortization Loss on disposal of property, plant, and equipment, net — 2 Provision for bad debts Provision for inventory excess and obsolescence — Amortization of discounts on lines of credit — Amortization of debt issuance costs — Stock-based compensation Other non-cash compensation — Deferred income taxes 31 30 (Earned) incurred interest (income) expense, net ) 15 Changes in operating assets and liabilities: Restricted cash ) — Accounts receivable ) Inventory ) ) Prepaid expenses and other assets ) ) Customer deposits ) ) Accounts payable and accrued liabilities Deferred revenue ) Net cash and cash equivalents used in operating activities ) ) Cash Flows from Investing Activities: Additions to property, plant, and equipment ) ) Proceeds from disposal of property, plant, and equipment — 1 Net cash and cash equivalents used in investing activities ) ) Cash Flows from Financing Activities: Borrowings under lines of credit — Payments under lines of credit — ) Payments of debt issue costs — ) Proceeds from equity offering, net of expenses — Deposit on capital lease ) — Proceeds from exercise of stock options and warrants 44 Net cash and cash equivalents provided by financing activities 2 Effect of exchange rate changes ) (8 ) Change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow disclosure - Cash Paid: Interest paid $ — $ Income taxes paid $ 44 $ 34 Supplemental cash flow disclosure - Non-cash: Assets acquired under capital lease $ $ — Accrued capital expenditures and tenant improvement allowance $ $ 39 See accompanying notes to unaudited consolidated financial statements. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1—DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION The Company BIOLASE, Inc. (“BIOLASE” and, together with its consolidated subsidiaries, the “Company,” “we,” “our,” or “us”) incorporated in Delaware in 1987, is a medical device company that develops, manufactures, markets, and sells laser systems in dentistry and medicine and also markets, sells, and distributes dental imaging equipment, including cone beam digital x-rays and CAD/CAM intra-oral scanners, in-office, chair-side milling machines, and three-dimensional printers. Basis of Presentation The unaudited consolidated financial statements include the accounts of Biolase, Inc. and its wholly-owned subsidiaries and have been prepared on a basis consistent with the December31, 2014 audited consolidated financial statements and include all material adjustments, consisting of normal recurring adjustments and the elimination of all material intercompany transactions and balances, necessary to fairly present the information set forth therein. These unaudited, interim, consolidated financial statements do not include all the footnotes, presentations, and disclosures normally required by accounting principles generally accepted in the United States of America (“GAAP”) for complete consolidated financial statements. Certain amounts have been reclassified to conform to current period presentations. The consolidated results of operations for the three and six months ended June 30, 2015 are not necessarily indicative of the results for the full year. The accompanying consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December31, 2014, included in the Company’s Annual Report on Form 10-K for the year ended December31, 2014 filed with the Securities and Exchange Commission (the “SEC”) on March6, 2015, as amended on April 29, 2015 (the “2014 Form 10-K”). Liquidity and Management’s Plans The Company incurred a loss from operations and a net loss and used cash in operating activities for the three and six months ended June 30, 2015. The Company has also suffered recurring losses from operations during the three years ended December31, 2014. As of June 30, 2015, the Company had working capital of approximately $27.3 million. The Company’s principal sources of liquidity at June 30, 2015 consisted of approximately $20.1 million in cash and restricted cash equivalent and $9.8 million of net accounts receivable. Additional capital requirements may depend on many factors, including, among other things, the rate at which the Company’s business grows, demands for working capital, manufacturing capacity, and any acquisitions that the Company may pursue. From time to time, the Company could be required, or may otherwise attempt, to raise capital through either equity or debt offerings. The Company cannot provide assurance that it will be able to successfully enter into any such equity or debt financings in the future or that the required capital would be available on acceptable terms, if at all, or that any such financing activity would not be dilutive to its stockholders. 6 NOTE 2—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of these consolidated financial statements in conformity with GAAP requires the Company to make estimates and assumptions that affect amounts reported in the consolidated financial statements and the accompanying notes. Significant estimates in these consolidated financial statements include allowances on accounts receivable, inventory, and deferred taxes, as well as estimates for accrued warranty expenses, indefinite-lived intangible assets, and the ability of goodwill to be realized, revenue deferrals for multiple element arrangements, effects of stock-based compensation and warrants, contingent liabilities, and the provision or benefit for income taxes. Due to the inherent uncertainty involved in making estimates, actual results reported in future periods may differ materially from those estimates. Critical Accounting Policies Information with respect to the Company’s critical accounting policies which management believes could have the most significant effect on the Company’s reported results and require subjective or complex judgments by management is contained in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, of the 2014 Form 10-K. Management believes that there have been no significant changes during the three and six months ended June 30, 2015 in the Company’s critical accounting policies from those disclosed in Item 7 of the 2014 Form 10-K, except with regard to restricted cash equivalent as set forth below.
